Title: From George Washington to William Duer, 20 May 1782
From: Washington, George
To: Duer, William


                        
                            sir
                            Head Quarters 20th May 1782
                        
                        I think it proper to inform you that Such of the Levies raised by this State as may be orderd to serve in
                            the upper Country are to be Supplied under your Contract.
                        You will please to take Govr Clintons directions to whom you are to issue and Should any of the Levies be
                            attached on the Frontiers to places so remote as to render it impossible for you to issue to them—the Governor will in
                            that case draw on you for such quantities of Provision as will be necessary and appoint proper persons to Issue it.

                    